WHALEY, Chief Justice.
Upon plaintiff’s motion for a new trial and amendment of findings, which was allowed April 2, 1940, and pursuant to a stipulation of facts filed by the parties, it is
Ordered and decided this 6th day of May, 1940, that the findings heretofore entered by the court on January 8, 1940, be, and the same hereby are, amended by adding at the end thereof an additional finding 23 as follows:
Subsequent to December 18, 1930, plaintiff herein entered suit for the recovery of a part of the deficiency of $761,332.49 for 1920 assessed against it on April 14, 1931.
On October 10, 1938, the District Court of the United States for the Western District of Pennsylvania, in the suit of Aluminum Company of America, a Corporation, v. United States, 24 F.Supp. 811, covering the calendar year 1920, entered judgment in favor of plaintiff therein and against the United States in the amount of $138,580.90 with interest thereon at the rate of six percent per annum from May 1, 1931, to a date not more than thirty days prior to the date of the refund check, thereby determining that the correct deficiency in income and excess-profits taxes due from the plaintiff for the calendar year 1920 was $622,751.59, instead of $761,332.49 found as such by the Commissioner of Internal Revenue on December 18, 1930, as set out in paragraph 19 hereof. The judgment of that court has now become final.
In computing the interest due to the plaintiff and in computing the readjustment of the amount of interest heretofore paid or credited to the plaintiff by the Commissioner, both amounts shall be computed by using $622,751.59 as the correct deficiency for 1920 due from the plaintiff instead of the amount of $761,332.49 determined by the Commissioner on December 18, 1930, to be due from the plaintiff, where-ever it is necessary and appropriate in such computations to make such change.
It is further ordered and decided that at the end of the paragraph in the opinion of the court of January 8, 1940, beginning at bottom of page 16 and ending on page 17 after the words “which plaintiff paid May 1, 1931.” there be added the following sentence:
The deficiency of $761,332.49 determined by the Commissioner for 1920 was subsequently determined by the court, as set forth in finding 23, to be $622,751.59, which decision has become final and the excess of $138,580.90 determined and assessed by the Commissioner and paid by plaintiff has been refunded or credited. It is further ordered that a conclusion of law and judgment be, and the same hereby is, this day, made and entered as follows:
*768Upon the foregoing special findings oí fact, which are made a part of the judgment herein, the court decides as a conclusion of law that the plaintiff is entitled to recover $314,458.93, with interest.
It is therefore adjudged and ordered that the plaintiff recover of and from the United States the sum of three hundred fourteen thousand four hundred fifty-eight dollars and ninety-three cents ($314,458.93), with interest as provided by section 177 (b) of the Judicial Code, as amended by section 808 of the Revenue Act of 1936, 28 U.S.C.A. § 284 (b), together with the .readjustment of interest heretofore paid • or credited in accordance with the opinion of the court herein.